      Case 1:20-cv-05402-PAE-KHP Document 12 Filed 08/28/20 Page 1 of 2
                                                                                   USDCSDNY
                                                                                   DOCUMENT
                         CILENTI         &       COOPER, PLLC                      ELECTRONICALLY FILED
                                    ATTORNEYS AT LAW                               DOC#:_ _ _ _ _ __
                                           10 Grand Cenrral                                                0
                                                                                   DATE FILED: 8/28/2020
                                     155 East 44m Street - 6<h Floor
                                      New York, New York 10017
                                                                                              ------
                                      Telephone (212) 209-3933
                                       Facsimile (212) 209-7102


                                                    August 28, 2020
                                                                              MEMO ENDORSED
                                                    REQUEST FOR REFERENCE
                                                    TO MEDIATION PROGRAM

BYECF
Honorable Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

                Re:     Maria Jovita Villanueva v. New HDM, Inc., et al.
                        Case No.: 20 Civ. 5402 (PAE)(KHP)

Dear Judge Parker,

       We are counsel to the plaintiff in this action brought pursuant to the Fair Labor
Standards Act and New York Labor Law.

       We write with reference to the order for an initial case management conference.
[See, Docket 6] The parties conferred and jointly request the case be referred to the
SDNY mediation program and further order the parties to file a letter upon the conclusion
of mediation.

       To conserve litigation resources, the court may adjourn the upcoming conference
and postpone formal discovery pending the parties' attempt to resolve at mediation.

         We thank the court for its consideration of this case.

                                                    Respectfully submitted,
                                                    CILENTI & COOPER, PLLC
                                                         /v Petey tt"ll\,.s   coapeY, s.sq.
                                        By:
                                                               Peter H. Cooper

cc:      Counsel of record (Via ECF)
       Case 1:20-cv-05402-PAE-KHP Document 12 Filed 08/28/20 Page 2 of 2
The telephonic Initial Case Management Conference scheduled for Thursday, September 10, 2020 at
2:00 p.m. is hereby rescheduled to Tuesday, October 13, 2020 at 12:30 p.m. Counsel for the parties are
directed to call Judge Parker’s court conference line at the scheduled time. Please dial (866) 434-5269,
Access code: 4858267.
It is hereby ORDERED that this case is referred for mediation to the Court-annexed Mediation
Program. The parties are hereby notified that Local Civil Rule 83.9 shall govern the mediation and are
directed to participate in the mediation in good faith. The mediation will have no effect upon any
scheduling Order issued by this Court without leave of this Court.
It is further ORDERED that, upon the conclusion of mediation, the parties shall file a letter on ECF
informing the Court as to whether this case was resolved.

                                                                SO ORDERED:

                                                                 ~ff/lk-0
                                                                HON. KATHARINE H. PARKER
                                                                UNITED STATES MAGISTRATE JUDGE
                                                                                    08/28/2020
